Scott, J. (dissenting):
The defendant appeals from a determination of the Appellate Term reversing a judgment of the Municipal Court. The action is for rent of an'apartment in an apartment house in the city of New York. The defense relied upon is that without any fault or "neglect on the part of the defendant the apartment demised to her by the plaintiff became untenantable and unfit for occupation within the meaning of section 197 of chapter 547 of the Laws of 1896 (Peal Prop. Law) and that on or about the 20th day of May, 1907, and before the commencement of the period for which the rent demanded in the complaint became due, and before the same accrued the defendant was obliged to and did quit and surrender the possession of the premises to the plaintiff. The action is for rent for the months of June, July, August and September, 1907. The defendant entered into occupation of the premises, under a written lease, on or about October 1, 1906. In January, 1907, a power plant upon adjoining property was greatly enlarged, and additional machinery was installed therein. The result was to produce so much and such incessant noise, and such vibration of the apartment house that the ceilings cracked, the shaking was continuous and the tenants found *85great difficulty in sleeping. The defendant quit the premises in Hay, 1907, and undertoolc to surrender her lease and possession. The jury found that in consequence of the nuisance thus created the premises became untenantable and unfit for occupation, and we cannot say that the verdict is unsupported by the evidence, especially as it accords with the sworn statements made by the landlord and his agent in an action brought by the landlord against the creator of a nuisance.
Assuming that by reason of the great and unceasing noise and vibration the premises did in fact become untenantable and unfit for occupancy, it remains to be considered whether the statute upon which defendant relies constitutes a defense. That statute, which is substantially a re-enactment of the 1st section of chapter 345 of the Laws of 1860, reads as follows: “ Where any building which is leased or occupied, is destroyed or so injured by the elements or any other cause as to be untenantable and unfit for occupancy, and no express agreement to the contrary has been made in writing, the lessee or occupant may, if the destruction or injury occurred without his fault or neglect, quit and surrender possession of the leasehold premises, and of the land so leased and occupied ; and he is not liable to pay to the lessor or owner rent for the time subsequent to the surrender.” When this statute, or rather the earlier one from which it was copied, first came before the courts there was a disposition to construe it with great strictness in favor of the landlord, and it was said to apply only to the case of “ a sudden and total destruction by the elements, acting with unusual power, or by human agency ” or to “ a case of injury to the premises short of a total destruction occasioned in the same way.” (Suydam v. Jackson, 54 N. Y. 455.) The later cases, however, recognized that the statute was intended to have a wider application, and that more force should be given to the words “ or any other cause,” so that even a gradual deterioration which produces results rendering the premises uninhabitable can be availed of to defeat a recovery for the rent. (Tallman v. Murphy, 120 N. Y. 345 ; Meserole v. Sinn, 34 App. Div. 33 ; affd., sub nom. Meserole v. Hoyt, 161 N. Y. 59.) It is not necessary that there shall be a total destruction of the demised premises or that they shall be rendered physically unsafe, or even that they shall be so injured that it is a physical impossibility to inhabit them. All that *86the statute requires is that the injury shall be of a physical nature, and that the premises are thereby rendered untenantable and unfit for occupancy, and whether or not they have been so rendered is a question of fact for the jury. (Meserole v. Hoyt, supra ; May v. Gillis, 169 N. Y. 330.) In Tallman v. Murphy the conditions produced by the defects in the building were similar to those proven in the present case, and were held to have justified the tenant in surrendering his lease, although other tenants in the building had found it possible to remain in possession. In Meserole v. Sinn the defect which was held to have rendered the premises untenantable was dampness resulting from water which flowed into the cellar through defective walls and foundation, although the living rooms themselves were not physically affected. We find no warrant in the statute for limiting its application to cases of untenantability arising from some defect originating upon the demised premises, and we are referred to no case so limiting it. The words of the statute are to the contrary.
The determination of the Appellate Term should be reversed, and the judgment of the Municipal Court affirmed, with costs to the appellant in this court and the Appellate Term.
Laughlin, J., concurred.
Determination affirmed, with costs.